                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Mark and MariBeth Johnsrud,                    )
                                               )
               Plaintiffs,                     )      ORDER
                                               )
       vs.                                     )
                                               )
Burlington Resources Oil and Gas Co.,          )      Case No. 1:17-cv-209
LP,                                            )
                                               )
               Defendant.                      )


       On April 26, 2019, the parties participated in a settlement conference during which they

reached agreement resolving the matters in dispute. On May 31, 2019, the court stayed all pending

case deadlines and ordered the parties to submit a status report within 30 days. On July 1, 2019, the

parties filed a Joint Status Report in which they advised that they had exchanged drafts of a proposed

agreement and were continuing to finalize the details. The parties shall submit another status report

by September 6, 2019, to update the court on where things presently stand.

       IT IS SO ORDERED.

       Dated this 20th day of August, 2019.
                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
